Title: To James Madison from James Maury, 19 November 1803 (Abstract)
From: Maury, James
To: Madison, James


19 November 1803, Liverpool. Wrote last on 5 Sept. Encloses a dispatch from Monroe. “The dispatch … was received yesterday under cover from him, but the Seals of the inclosed & inclosing Letters, as I suppose, from not having been sufficiently cooled, had become as one & in opening my letter, yours was unavoidably torn, which accounts for the Suspicious appearance of it.” Despite the prohibition of trade with the Continent mentioned in his last letter, “Trade has considerably improved of Late, especially for goods of West India produce & Cotton in general, Wheat & Flour are in better demand with some little advance, but we are over-stocked with leaf Tobacco, which is lower than in any other considerable market in Europe.”
 

   
   RC (DNA: RG 59, CD, Liverpool, vol. 2). 1 p.; in a clerk’s hand, signed by Maury; docketed by Wagner.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:379.



   
   The enclosure was probably Monroe to JM, 16 Nov. 1803.


